DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 11-13, 21, and 25-27 are currently under consideration.  Claims 4, 8-9, 14-17, 22-24, and 28-31 are withdrawn per applicant’s election filed 15 June 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 11-13, 21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Michler (US 2007/0267107 – hereafter Michler’107) in view of Michler (US 7,846,272 – hereafter Michler’272).
Considering claims 1 and 21, Michler’107 teaches austenitic stainless steel resistant to hydrogen embrittlement used to from a surface of a hydrogen storage vessel that contacts hydrogen (abstract) used in fuel cells in automotive vehicles (Paragraphs 2-3).  The steel is formed into a vessel with a surface in contact with hydrogen (Paragraph 7) including examples of a vessel having a cylindrical shape 
Michler’272 teaches a treated austenitic steel for protection against hydrogen embrittlement (abstract) used in fuel cells in vehicles (Column 1 lines 12-30).  The austenitic steel is treated to incorporate a non-metal chemical element into a surface of the steel to form a compound layer at a top, and an underlying diffusion layer which protects the surface against hydrogen embrittlement (Column 2 lines 60-67).  An embodiment is taught of a base material containing martensite with a diffusion layer containing austenite and a top layer of nitride material (Column 7 lines 37-67).
As both Michler’107 and Michler’272 are directed toward austenitic steels for use in hydrogen storage vessels they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Michler’107 with the nitrided layer taught by Michler’272 as this is known to improve upon the durability and stability of the structure (Michler’272 Column 3 lines 19-27) and one would have had a reasonable expectation of success.  Modified Michler’107 is considered to teach a fuel tank of a second inner layer comprising martensite with a first inner layer comprising austenite (i.e. the base material and diffusion layer, respectively, of Michler’272).  While not expressly taught as “monolithic” as claimed, the courts have held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V)(B).
Modified Michler’107 does not teach the claimed square cross section or inwardly curved wall cross section.  However, Michler’107 teaches where the tank is cylindrical with a substantially circular cross-section (Figure 2) and Michler’107 further teaches that 
Considering claims 11 and 25, Michler’272 teaches where the steel is austenitic steel and is treated to incorporate a non-metal chemical element into a surface of the steel to form a compound layer at a top and an underlying diffusion layer (i.e. made from austenitic steel) which protects the surface against hydrogen embrittlement (Column 2 lines 60-67).
Considering claims 12 and 26, Michler’272 teaches where the martensite is formed in the base material during treatment (Column 7 lines 55-67) (i.e. produced by a martensite transformation).
Considering claims 13 and 27, Michler’272 teaches where the steel comprises 8.04% nickel and is austenitic (Column 4 lines 47-59; Table 1).
 
Response to Declaration
The Declaration under 37 CFR 1.132 filed 01 December 2021 is insufficient to overcome the rejection of claims 1, 11-13, and 18-20 based upon 35 USC 103 rejections in view of Michler’107 and Michler’272 as set forth in the last Office action because:   Applicant asserts (paragraphs 5-7) that the examiner’s position that Paragraph 42 of the pre-grant publication (corresponding to the last paragraph of p.11 of the originally filed specification) regarding where a substantially square cross section may be better stowed and/or stacked and where a cross section having at least one .  
This is not persuasive as applicant provides no objective evidence of any improvement in any of stowing, stacking, stress measurements, or strength benefits.  The submission lacks actual proof and that this amounts to opinion alone.  See MPEP 716.01(c).  Regarding the argued improvement of stowing and/or stacking of the claimed square cross section, this is not found persuasive as other factors contribute to the stowability and stackability of an article including dimensions of the object, weight, where the object is being stored/stacked, etc. and a cross section alone is not consider a sole factor of stowability or stackability.  Regarding the improved stress or mechanical strength, these properties are not recited in the instant claims and therefore applicant’s arguments are not commensurate in scope with the claimed subject matter.  See MPEP 2145 (VI).  Further, these properties are also not only affected by a cross section, but are also dependent upon the identity of the tank material, thickness, degree of curvature, etc.
Applicant has not presented persuasive evidence demonstrating where the claimed cross sections would not have been obvious to one of ordinary skill in the art.  Absent objective evidence establishing a nexus between cross section and improvement, the prior rejection is maintained.

Response to Arguments
Applicant's arguments filed 01 December 2021 have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that the submitted Declaration demonstrates where the cross section is not a matter of design choice (remarks p. 9).  This is not persuasive as outlined above as the submitted declaration lacks objective evidence to be of probative value to establish a nexus between the claimed cross section and argued improvements.
An updated search has found the variation of cross section of a fuel tank is well known within the art.  Reese (US 5,251,473) teaches steel tanks for use in storage of flammable liquids (Column 1 lines 6-8) and where the tank may have a cross section cylindrical, rectangular, or square (Column 7 lines 38-47).  Hunter (US 2009/0066091) teaches tanks for fuel cells (abstract) where tanks may be cylindrical, square, rectangular (Paragraph 6).  Kimura et al. (US 2009/0286135) teaches a liquid supply container for a fuel cell with a side-wall having a gusseted structure (abstract; Fig. 6) (i.e. inwardly curved walls) and where the cross section may be rectangular or any other shape combined with a gusseted structure of a sidewall (Paragraphs 46-47) to suppress variation of pressure within the storage chamber (Paragraph 58).  Wellnitz (US 2013/0092561) teaches hydrogen storage systems (abstract) where the cross section of the storage device may be circular, rectangular, elliptical, diamond shaped and other various shapes (Paragraph 47).  
Accordingly, the preponderance of the evidence suggests that the cross section of a storage tank is a well-known design choice parameter and one of ordinary skill in the art would readily choose from a variety of known cross sections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784